John Giffard plaint. agt Henry Dispaw Senior & Henry Dispaw junior Defendts in an action of reveiw of a judgemt granted agt him *639the sd Giffard John Wright Esqr & Ezekiel Fogg them or either of them at the Last County Court held in Boston in January last, this with due damages according to attachmt dat. Augt 16th 1675. . . . The Jury . . . founde for the plaint. Five hundred pounds mony & costs of Court being thirty five Shillings & four pence.
Execucion issued April: 24° 1676.
[The execution is filed in S. F. 1576.]